DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 05/17/2021 is acknowledged. The amendment includes claims 2 and 12 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 8-9, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kumarasamy (U.S. Pub. No. 2014/0046904 A1) in view of Sancheti et al. (U.S. Pub. No. 2013/0262801 A1) and Prahlad et al. (U.S. Patent No. 7,617,262 B2).
Regarding Claim 2, Kumarasamy teaches a system for replicating primary data from a source system to a destination system using secondary copy data in secondary storage (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 
one or more destination storage controller computers comprising hardware, the one or more destination storage controller computers configured to (Fig. 2, paragraph [0221], [0273] and [0274]):
receive, from one or more secondary copy replication streams, deduplication hashes and non-deduplicated data associated with at least a first copy of secondary data, the first copy of secondary data is a copy of source primary data (an auxiliary copy is generally a copy operation in which a copy is created of an existing secondary copy, for instance, an initial or ‘primary’ secondary may be generated using or otherwise be derived from primary data, where as an auxiliary copy is generated from the initial secondary copy, paragraph [0195], line 1-8; some or all of the secondary storage operations can involve deduplication in some fashion, new data is read, broken down into blocks of a selected compared blocks that are already stored, and only the new blocks are stored ,blocks that already exists are represented as pointers to the already stored block, paragraph [0183]; in order to stream-line the comparison process, the information management system may calculate and/store signature (e.g. hashes) corresponding to the individual blocks and compare the hashes instead of comparing entire data block, paragraph [0184], line 1-5, noted, the primary copy is interpreted as the first copy of secondary data is a copy of source primary data; the process of generating auxiliary copy from the primary copy that involve deduplication process through the comparing new data with the stored data using calculated hash value, which indicates that data stream of primary copy for generating auxiliary copy which includes hash value of data and non-deduplicated data [data has not been deduplicated, for example, new data], that read on receiving, from one or more secondary copy replication streams, deduplication hashes and non-deduplicated data associated with at least a first copy of secondary data, the first copy of secondary data is a copy of source primary data as claimed), the first copy of secondary data is stored in a backup format that is different than a native format of the source primary data (paragraph [0162], backup copy of primary data is stored in backup format);
process the deduplication hashes and non-deduplicated data to create at least one destination deduplicated secondary copy that is a second copy of the secondary data stored in the backup format (an auxiliary copy is generally a copy operation in which a copy is created of an existing secondary copy, for instance, an initial or ‘primary’ secondary may be generated using or otherwise be derived from primary data, where as an auxiliary copy is generated from the initial secondary copy, paragraph [0195], line 1-8; secondary copies can be stored in a different format than primary data, paragraph [0084], line 3-5; paragraph [0162], backup copy of primary data is stored in backup format; some or all of the secondary storage operations can involve deduplication in some fashion, new data is read, broken down into blocks of a selected compared blocks that are already stored, and only the new blocks are stored ,blocks that already exists are represented as pointers to the already stored block, paragraph [0183]; in order to stream-line the comparison process, the information management system may calculate and/store signature (e.g. hashes) corresponding to the individual blocks and compare the hashes instead of comparing entire data block, paragraph [0184], line 1-5, noted, the process of generating auxiliary copy from the primary copy that involve deduplication process through the comparing new data with the stored data using calculated hash value, which indicates that data stream of primary copy for generating auxiliary copy which includes hash value of data and non-deduplicated data [data has not been deduplicated, for example, new data], thus it reads on process the deduplication hashes and non-deduplicated data to create at least one destination deduplicated secondary copy that is a second copy of the secondary data stored in the backup format as claimed).
Kumarasamy does not explicitly disclose: restore the destination deduplicated secondary copy to create a restored version of the destination deduplicated secondary copy, the restored version is in a native format of the source primary data.
Sancheti teaches:
restore the destination deduplicated secondary copy to create a restored version of the destination deduplicated secondary copy, the restored version is in a native format of the source primary data (where a backup, auxiliary, or other type of non-production copy was created or identified, in order to make the data and metadata available to the virtual machine, the migration system instruct an information manager to restore the data and metadata from backup, auxiliary or other non-production copy to a virtual disk or other production data store of the virtual machine, this may require the agent to ‘unpack’ the data from a propriety format into a native application format that is readable using conventional file system calls, paragraph [0074], noted, the restore data and metadata from auxiliary from proprietary format into native format; in conjunction with the deduplicated auxiliary copy of Kumarasamy, it teaches restoring the destination deduplicated secondary copy to create a restored version of the destination deduplicated secondary copy, the restored version is in a native format of the source primary data as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include restoring the destination deduplicated secondary copy to create a restored version of the destination deduplicated secondary copy, the restored version is in a native format of the source primary data into secondary copy of file system data of Kumarasamy.
Motivation to do so would be to include restoring the destination deduplicated secondary copy to create a restored version of the destination deduplicated secondary copy, the restored version is in a native format of the source primary data that may be used for disaster recovery purposes or to replace the physical machine (Sancheti, paragraph [0024], line 16-17).
Kumarasamy as modified by Sancheti do not explicitly disclose: 
Prahlad teaches: the one or more secondary copy data replication streams further comprising command messages, each command message having a timestamp associated therewith (col. 5, line 20-28, col. 32, line 50-6 and col. 33, line 1-3, sending the replication logs to certain replication volumes; the replication log indicative of data operations generated by a computer application and consistency point marker indicative of a known good state of the computer application, noted, the replication logs are interpreted as the command messages associated with a plurality of data blocks, each command message having a timestamp associated therewith and in conjunction with generating deduplicated auxiliary copy of Kumarasamy, it teaches send command messages in one or more secondary data replication streams to one or more destination storage controller computers, the command messages associated with a plurality of deduplicated data blocks, each command message having a timestamp associated therewith as claimed; also see col. 25, line 21-53, col. 34, line 15-30);
and apply the command messages received in the one or more secondary copy data replication streams to the restored version based on timestamps associated with the command messages to create replicated destination primary data consistent with the source primary data based on the timestamps (col. 3, line 26-31, col. 5, line 30-33, col. 25, line 21-53, generating the snapshot of the copied data with the time information identifying the time of the known good state of the application (‘good state of the application’ indicates that the data is consistent which aligned with restored version of the destination deduplicated secondary copy as taught by combination of Kumarasamy and Sancheti as explained above) by traversing the plurality of replication log entries to execute the data operations on the destination storage device, noted, traversing the replication log to create the snapshot [non-production copy] logically associated with timestamp identified by consistency point, in conjunct with restored version of non-production copy/auxiliary copy taught by Kumarasamy and Sancheti as explained above, that reads on applying the command messages received in the one or more secondary copy data replication streams to the restored version based on timestamps associated with the command messages to create replicated destination primary data consistent with the source primary data based on the timestamps as claimed; also see col. 22, line 59-67, col. 23, line 1-15 and col. 24, line 30-36).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the one or more secondary copy data replication streams further comprising command messages, each command message having a timestamp associated therewith; and applying the command messages received in the one or more secondary copy data replication streams to the restored version based on timestamps associated with the command messages to create replicated destination primary data consistent with the source primary data based on the timestamps into secondary copy of file system data of Kumarasamy.
Motivation to do so would be to include sending command messages in one or more secondary data replication streams to one or more destination storage controller computers, the command messages associated with a plurality of deduplicated data blocks, each command message having a timestamp associated therewith; and applying the command messages received in the one or more secondary data replication streams to the restored version of the destination deduplicated secondary copy based on timestamps associated with the command messages to create replicated destination primary data consistent with source primary data based on the timestamps, the replicated destination primary data stored in one or more destination primary storage devices in a native format of the source primary data to allow the replication system to access copies of production volume data without significant use of client system resources and/or interrupting or suspending data operations to the source storage device, thereby reduce the impact of data management operations (Prahlad, col. 23, line 50-55).
Regarding claim 3, Kumarasamy as modified by Sancheti and Prahlad teach all claimed limitations as set forth in rejection of claim 2, wherein the destination deduplicated secondary copy is part of a continuous replication process (Kumarasamy, paragraph [0224], scheduling policies specifying when and how often to perform operations, scheduling information may specify with what frequency (e.g., hourly, weekly, daily, event-based, etc.), operations are set at interval such as daily, weekly, etc., which is interpreted as wherein the destination deduplicated secondary copy is part of a continuous replication process). 
Regarding claim 8, Kumarasamy as modified by Sancheti and Prahlad teach all claimed limitations as set forth in rejection of claim 3, further teach wherein the restore performed by the one or more destination storage controller computers is one of a plurality of restore operations, wherein each of the plurality of restore operations corresponds to the one or more deduplicated secondary copies (Sancheti teaches where a backup, auxiliary, or other type of non-production copy was created or identified, in order to make the data and metadata available to the virtual machine, the migration system instruct an information manager to restore the data and metadata from backup, auxiliary or other non-production copy to a virtual disk or other production data store of the virtual machine, this may require the agent to ‘unpack’ the data from a propriety format into a native application format that is readable using conventional file system calls, paragraph [0074], noted, the restore data and metadata from auxiliary from proprietary format into native format; in conjunction with the deduplicated auxiliary copy of Kumarasamy, it teaches wherein the restore performed by the one or more destination storage controller computers is one of a plurality of restore operations, wherein each of the plurality of restore operations corresponds to the one or more deduplicated secondary copies as claimed). 
Regarding claim 9, Kumarasamy as modified by Sancheti and Prahlad teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the plurality of restore operations are performed at an interval such that changes to the source primary data are replicated to the replicated destination primary data in a period of time not significantly greater than the interval (play back or analyze operating system-specific or application-specific logs or journals, e.g., logs obtained from the existing physical machine or invoke application-specific update mechanisms in order to bring the operating system, applications, data and metadata on the virtual machine into a state that is consistent with the existing physical machine, the migration system may playback or analyze file system change journal, database logs, or email server logs or invoke application-specific update mechanisms by binding application to the existing physical machine, if at block 310 a non-production copy of data and metadata from a physical machine was created at a first time T1, the data and metadata was made available to the destination machine at a later time T2, the migration system may capture the logs from the physical machine for the window between T1 and T2, and play back those captured logs, paragraph [0077] the play back of captured log for period between T1 and T2, which interpreted as wherein the plurality of restore operations are performed at an interval such that changes to the source primary data are replicated to the replicated destination primary data in a period of time not significantly greater than the interval). 
As per claim 12, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 3 and is similarly rejected.
As per claims 18-19, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 8-9 respectively and are similarly rejected.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy (U.S. Pub. No. 2014/0046904 A1) in view of Sancheti et al. (U.S. Pub. No. 2013/0262801 A1) and Prahlad et al. (U.S. Patent No. 7,617,262 B2), further in view of Patiejunas et al. (U.S. Patent No. 9,092,441 B1).
Regarding claim 4, Kumarasamy as modified by Sancheti and Prahlad teach all claimed limitations as set forth in rejection of claim 3, but do not explicitly teach a container file that comprises single instance data associated with the one or more deduplicated secondary copies. 
Patiejunas teaches a container file that comprises single instance data associated with the one or more deduplicated secondary copies (col. 5, line 8-21 and line 31-35, col. 6, line 19-43, the logical data container includes the job-id as shown in the path to the storage location where data being stored as “HTTP/1.1 202 ACCEPTED Location: /{accountid}/logical-data-container-name/jobs/{job-id}”, which is interpreted as a container file that comprises single instance data associated with the one or more deduplicated secondary copies).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a container file that comprises single instance data associated with the one or more deduplicated secondary copies into secondary copy of file system data of Kumarasamy.
Motivation to do so would be to include a container file that comprises single instance data associated with the one or more deduplicated secondary copies to address a need for organizing and managing archival data stored in an archival data storage system so as to provide cost-effective, scalable, reliable and durable archival data storage (Patiejunas, col. 1, line 55-58).
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy (U.S. Pub. No. 2014/0046904 A1) in view of Sancheti et al. (U.S. Pub. No. 2013/0262801 A1), Prahlad et al. (U.S. Patent No. 7,617,262 B2) and Patiejunas et al. (U.S. Patent No. 9,092,441 B1), further in view of Muthyala et al. (U.S. Pub. No. 0215/0269032 A1).
Regarding claim 5, Kumarasamy as modified by Sancheti, Prahlad and Patiejunas teach all claimed limitations as set forth in rejection of claim 4, but do not explicitly disclose wherein the container file further comprises file names associated with the one or more deduplicated secondary copies. 
Muthyala teaches: wherein the container file further comprises file names associated with the one or more deduplicated secondary copies (paragraph [0039], paragraph [0040], paragraph [0043], paragraph [0045]-[0047], storing data objects in object container; the data objects including data name, in conjunction with deduplicated data of Kumarasamy, it read on wherein the container file further comprises file names associated with the one or more deduplicated secondary copies as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the container file further comprises file names associated with the one or more deduplicated secondary copies into secondary copy of file system data of Kumarasamy.
Motivation to do so would be to include wherein the container file further comprises file names associated with the one or more deduplicated secondary copies to address issue with traditional network storage systems do not allow the data to be backed up and recovered from heterogeneous storage system efficiently (Muthyala, paragraph [0003], line 10-12).
Regarding claim 6, Kumarasamy as modified by Sancheti, Prahlad and Patiejunas teach all claimed limitations as set forth in rejection of claim 4, but do not explicitly disclose wherein the container file comprises a size of the one or more deduplicated secondary copies. 
Muthyala teaches wherein the container file comprises a size of the one or more deduplicated secondary copies (paragraph [00047], data objects includes metadata of an inode, e.g., number of file blocks in an inode (size of the file to which inode corresponds), in conjunction with deduplicated data of Kumarasamy, it read on wherein the container file comprises a size of the one or more deduplicated secondary copies as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the container file comprises a size of the one or more deduplicated secondary copies into secondary copy of file system data of Kumarasamy.
Motivation to do so would be to include wherein the container file comprises a size of the one or more deduplicated secondary copies to address issue with traditional network storage systems do not allow the data to be backed up and recovered from heterogeneous storage system efficiently (Muthyala, paragraph [0003], line 10-12).
Regarding claim 7, Kumarasamy as modified by Sancheti, Prahlad and Patiejunas teach all claimed limitations as set forth in rejection of claim 4, but do not explicitly disclose: wherein the container file stores metadata associated with the one or more deduplicated secondary copies that occur in a particular period of time.
Muthyala teaches wherein the container file stores metadata associated with the one or more deduplicated secondary copies that occur in a particular period of time (storing data object in an object container at destination storage system; the data object includes metadata of an inode, paragraph [00047]; also see paragraph [0015], paragraph [paragraph [0018], paragraph [0027]); in conjunction with the teaching of Kumarasamy, paragraph [0224], scheduling policies specifying when and how often to perform operations, scheduling information may specify with what frequency (e.g., hourly, weekly, daily, event-based, etc.), it reads on wherein the container file stores metadata associated with the one or more deduplicated secondary copies that occur in a particular period of time as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the container file stores metadata associated with the one or more deduplicated secondary copies that occur in a particular period of time into secondary copy of file system data of Kumarasamy.
Motivation to do so would be to include wherein the container file stores metadata associated with the one or more deduplicated secondary copies that occur in a particular period of time to address issue with traditional network storage systems do not allow the data to be backed up and recovered from heterogeneous storage system efficiently (Muthyala, paragraph [0003], line 10-12).
As per claims 15-17, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-7 respectively and are similarly rejected.
Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy (U.S. Pub. No. 2014/0046904 A1) in view of Sancheti et al. (U.S. Pub. No. 2013/0262801 A1) and Prahlad et al. (U.S. Patent No. 7,617,262 B2), further in view of Vijayan et al. (U.S. Pub. No. 2012/0084518 A1, referred as “Vijayan II’).
Regarding claim 10, Kumarasamy as modified by Sancheti and Prahlad teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose: wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space.
Vijayan II teaches wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space (Vijayan II, paragraph [0032], paragraph [0033], paragraph [0035], paragraph [0050], paragraph [0054], paragraph [0059], storing signature and its corresponding data block in physically contiguous memory space, which is interpreted as wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space into secondary copy of file system data of Kumarasamy.
Motivation to do so would be to include wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space to address issue with storage system activity can place heavy demands on available network bandwidth (Vijayan II, line 5-7).
Regarding claim 11, Kumarasamy as modified by Sancheti, Prahlad and Vijayan II teach all claimed limitations as set forth in rejection of claim 10, further teach wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in logically contiguous memory space (Vijayan II, paragraph [0032], paragraph [0033], paragraph [0035], paragraph [0050], paragraph [0054], paragraph [0059], storing signature and its corresponding data block in logically contiguous memory space, which is interpreted as wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in logically contiguous memory space). 
As per claims 20-21, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 10-11 respectively and are similarly rejected.
Response to Arguments

Applicant’s arguments with respect to claims 2 and 12 have been considered but are moot in view of the new ground(s) of rejection (See new references of Kumarasamy and Sancheti).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/            Examiner, Art Unit 2168